                           UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA

GENARO E. CRUZ,                                :

                          Plaintiff            :    CIVIL ACTION NO. 3:17-71

          v.                                   :        (JUDGE MANNION)

ANDREW M. SAUL,                  :
Commissioner of Social Security,
                                 :
              Defendant
                                 :

                                          ORDER

          In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

          (1)        The plaintiff’s appeal of the Commissioner’s decision

                     denying his claims for SSI and DIB, (Doc. 1), is DENIED.

          (2)        The decision of the Commissioner of Social Security

                     denying the plaintiff’s claims for SSI and DIB is AFFIRMED.

          (3)        The Clerk of Court is directed to CLOSE THIS CASE.



                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge


Date: August 13, 2019
17-71-01-ORDER.wpd
